Sam Robinson, Associate Justice, dissenting. The majority are holding to be valid a statute which permitted ‘ ‘ Madame Rose ’ ’ to ply her trade as long as she was very successful because she had no effective competition from fortune tellers in a sister state and she could therefore pay the enormously high tax of $100 per week, but when competition became keen and she could no longer pay the tax, she must go out of business. Evidently the legislature did not consider that fortune telling was inherently injurious to the public health and morals, or such occupation would have been prohibited altogether. This was not done. Successful fortune tellers can still operate. Madame Rose practiced her trade for about two years, during which time she paid taxes totaling about $10,000. Act 236 of 1929 provides for a tax of $100 per year to be paid to the State for the privilege of telling fortunes. Act 48 of 1945 amended the 1929 act by providing for a county tax of $100 per week to be paid in addition to the $100 yearly State tax. Both acts declare it to be a privilege to practice fortune telling. Thus it is definite and certain that in providing for the tax the legislature relied on the State’s power to tax privileges. The power to tax a privilege is given to the legislature by Art. 16, § 5 of the Constitution of 1874. This section of the Constitution gives the legislature the power “to tax hawkers, peddlers, ferries, exhibitions and privileges. ’ ’ In Conway v. Waddell, 90 Ark. 127, 118 S. W. 398, the city of Conway had adopted an ordinance to regulate and license street peddling and provided a tax of $25 per day to obtain a license to peddle. This Court held that the tax was excessive and the ordinance was therefore void. This Court said: “There is no prohibition of the business, but an express permission to carry it on upon the conditions prescribed. The tax was manifestly both for the purpose of regulation and revenue. The title of the ordinance declares that it was for the purpose of license and regulation, but the council also had the power to tax for revenue. City of Little Rock v. Prather, 46 Ark. 478. Considered as an ordinance to license and to tax for regulation and also for revenue, it was void on its face. It is inconceivable that it would require the sum of $25 per day to reimburse the city for the expense of issuing the license and the efficient police surveillance of the business, and the amount is still unreasonable when, in addition to the above, it is considered as a tax for the purpose of raising revenue for the city. ’ ’ The Court points out that § 5438, Kirby’s Digest [Ark. Stats. 1947, § 19-203] gives cities and incorporated towns the power to tax peddlers and that the statute is authorized by Art. 16, § 5 of the Constitution. As above pointed out, this is the same section that authorizes a tax on fortune tellers. . In the case at bar the State has not prohibited the exercise of the privilege of fortune telling, and the assumption that such was the intention of the legislature is not justified when it is considered that if prohibition had been the intention the legislature could have very easily so provided by adopting an act to that effect. In fact, an act prohibiting the practice altogether would require only a majority vote, whereas the act assessing the tax required three-fourths. Although Art. 16, § 5 of our Constitution gives the legislature the power to tax privileges, peddlers, ferries, etc., it does not give the legislature the power to assess a tax so high as to effectively prevent all except the most favored and successful from engaging in such occupation. The majority attempt to distinguish the case at bar from McGriff v. State, 212 Ark. 98, 209 S. W. 2d 885. It is stated that in the McGriff case we held invalid a tax upon a lawful business of photography. Fortune telling is also a lawful business. We have no statute making it unlawful. On the contrary, the statutes authorize the issuance of licenses to carry on such business. True, it is a privilege, but nevertheless lawful, and, moreover, it was specifically held in the McGriff case that the operation of a photographic business as conducted in that case was a privilege. The case was decided on the theory that the business involved was a privilege, and the statute assessing an unreasonably high tax was declared invalid. True, some courts have indicated that a lawful business which is a privilege may be destroyed merely by the imposition of an unreasonable and excessive tax that is out of all proportion to taxes assessed against other lawful businesses, but our Court has held otherwise, as shown herein, and I choose to follow our own cases on that point. I firmly believe that if the legislature had intended to abolish a lawful business which is a privilege, it would have done so by adopting an act that would be plain and unequivocal and not by assessing excessive taxes, leaving it to the courts to guess at the real intention of the legislature in adopting the act. And moreover, if the lawful business of fortune telling can be abolished by assessing excessive taxes, any other business that happens to be a privilege can be destroyed in like manner. Therefore I respectfully dissent. I am authorized to say that Mr. Justice Holt joins in this dissent.